DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18-25 are pending and under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 18-25are rejected for the following reasons: Applicant did not describe any nucleotide protective groups that protect addition of multiple nucleotides, any 3’-O protective groups or any protected nitrogenous bases; further, Applicant did not describe any protective groups which bind to a second support, or any second supports which specifically bind such protective groups; finally, Applicant did not describe any nucleotides which contain two different protective groups.
In conclusion, Applicant was not in possession of the invention as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5-9 of U.S. Patent No. 10,837,040. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘040 patent.
Specifically, claim 18 of the instant application is drawn to a method for the synthesis of a nucleic acid of a desired sequence, comprising:
 a) attaching initial nucleic acid fragments or elongated fragments to a first support; 
b) contacting the attached initial nucleic acid fragments or elongated fragments with a modified nucleoside triphosphate and a template-independent DNA polymerase so that initial nucleic acid fragments or elongated fragments are elongated by a modified nucleotide, wherein the modified nucleotide comprises a protective group that prevents multiple additions of nucleotides; 
c) deprotecting the elongated fragments; 
d) repeating steps b) and c) until a nucleic acid of a desired sequence is obtained; 
e) contacting the elongated fragments with a modified nucleoside triphosphate and a template-independent DNA polymerase so that elongated fragments are elongated by a modified nucleotide, wherein the modified nucleotide comprises a protective group that specifically binds to a second support; 
f) detaching the elongated fragments from the first support; 
g) purifying elongated fragments by specifically binding their protection groups to the second support; and 
h) deprotecting the protection groups to release the elongated fragments.
	Claim 1 of the ‘040 patent is drawn to a process for the synthesis of a nucleic acid of a desired sequence, comprising: 
a) attaching initial nucleic acid fragments or elongated fragments to a first support; 
b) repeating cycles of (i) contacting the attached initial nucleic acid fragments or the elongated fragments with a modified nucleoside triphosphate and a template-independent DNA polymerase so that initial nucleic acid fragments or elongated fragments are elongated by a modified nucleotide, wherein the modified nucleotide comprises a protective group that prevents multiple additions of nucleotides and that specifically binds to a second support, and (ii) deprotecting the elongated fragments, until at least one of the initial nucleic acid fragments or previously elongated fragments are elongated by Xi nucleotides in the ith cycle; 
c) detaching the elongated initial nucleic acid fragments or the elongated fragments from the first support; 
d) purifying correctly elongated fragments by specifically binding their protection groups to the second support; 
e) deprotecting the protection groups to release the correctly elongated fragments; and 
f) repeating a) through e) until a nucleic acid of a desired sequence is obtained.
Therefore claim 18 of the instant application is obvious over claim 1 of the ‘040 patent. The dependent claims 21-25 are obvious over claims 2 and 5-9 of the ‘040 patent.
Claims 18, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,913,964. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘964 patent.
Specifically, claim 18 of the instant application is drawn to a method for the synthesis of a nucleic acid of a desired sequence, comprising:
 a) attaching initial nucleic acid fragments or elongated fragments to a first support; 
b) contacting the attached initial nucleic acid fragments or elongated fragments with a modified nucleoside triphosphate and a template-independent DNA polymerase so that initial nucleic acid fragments or elongated fragments are elongated by a modified nucleotide, wherein the modified nucleotide comprises a protective group that prevents multiple additions of nucleotides; 
c) deprotecting the elongated fragments; 
d) repeating steps b) and c) until a nucleic acid of a desired sequence is obtained; 
e) contacting the elongated fragments with a modified nucleoside triphosphate and a template-independent DNA polymerase so that elongated fragments are elongated by a modified nucleotide, wherein the modified nucleotide comprises a protective group that specifically binds to a second support; 
f) detaching the elongated fragments from the first support; 
g) purifying elongated fragments by specifically binding their protection groups to the second support; and 
h) deprotecting the protection groups to release the elongated fragments.
	Claim 1 of the ‘964 patent is drawn to a process for the synthesis of nucleic acids, having at least one cycle of elongation of nucleic acid fragments, known as initial fragments, having n (or of sequence with n) nucleotides, n ranging from 3 to 10.sup.12, each cycle being subdivided in the following way: 
a) a first phase of enzymatic addition of Xi nucleotides to one end of said fragments, wherein X is 1, 2, 3, 4, or 5, i being the number of the cycle, making it possible to obtain fragments comprising n+Xi nucleotides, said first phase comprising the following stages: 
a first stage of attaching, to a first support in a first reactor, a first end of initial nucleic acid fragments or nucleic acid fragments in the course of elongation, including n nucleotides, 
a stage of addition of the reagents necessary for the enzymatic addition, a stage of enzymatic addition of Xi nucleotides to the second end of said nucleic acid fragments, wherein X is 1, 2, 3, 4, or 5, i being the number of the cycle, 
wherein the 3′ end of the nucleotide or nucleotides added to the fragments comprises a protective chemical group in order to prevent multiple addition of the X nucleotides to one and the same fragment, 
an optional stage of removal of the undesirable reagents from the reaction medium, 
a stage of detaching, from said first support, said fragments comprising n+Xi nucleotides, 
a first stage of transfer of said fragments comprising n+Xi nucleotides to a second reactor, 
b) a second phase of purification of the fragments having a correct sequence comprising n+Xi nucleotides, said second phase comprising the following successive stages: 
a second stage of attaching, to a second support in the second reactor, said fragments comprising n+Xi nucleotides by the protected 3′ end of the Xi nucleotides added during the first phase, 
a stage of removal of the fragments which have not been added to and of the fragments which have not been attached to the second support, 
a stage of detaching said fragments comprising n+Xi nucleotides from said second support, 
an optional stage of removal, from the reaction medium, of the undesirable residual reagents; 
c) an optional third phase of amplification, of the fragments having a correct sequence comprising n+Xi nucleotides, said third phase comprising the following successive stages: 
a stage of addition of the reagents necessary for the amplification, 
a stage of multiplication by a multiplication factor Yi of the fragments comprising n+Xi nucleotides, i being the cycle number, wherein Y is between 1 and 4×1010, 
a second stage of transfer of the fragments comprising n+Xi nucleotides to an outlet of the second reactor, 
each cycle being carried out in a reaction medium compatible with an enzymatic addition and an enzymatic amplification, 
the synthesis process also comprising, at the end of all of the i elongation cycles, a stage of final amplification by a multiplication factor Yf.
Therefore claims 18 and 21 are obvious over claim 1 of the ‘864 patent. Claim 22 is obvious over claim 8 of the ‘964 patent.
No references were found teaching or suggesting the instant claims, but they are rejected for reasons given above. 
The instant claims teach a method of nucleic acid synthesis on a support where each
cycle of fragment synthesis proceeds on two supports. Hiatt et al. (US 5,808,545 A; cited in the IDS), teach template-independent synthesis of nucleic acids on solid supports by addition of
protected nucleotides by terminal deoxynucleotidyl transferase, but do not teach or suggest that
each synthesis cycle contains a step of purification of undesired fragments.
Gupta et al. (US 2008/0161548 A1; published July 2008; cited in the IDS), teach removal of undesired nucleic acid synthesis products (products shorter than desired length) by capping unextended locations on a solid support with a capping agent, which can bind to a second solid support after the final products are released from the first support, but do not teach or suggest the capping reagents’ use in enzymatic nucleic acid synthesis, or using the capping reagent to isolate the correct oligonucleotide.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 11, 2022